Citation Nr: 1431597	
Decision Date: 07/15/14    Archive Date: 07/22/14

DOCKET NO.  09-28 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

Entitlement to service connection for a left knee disability.

Entitlement to service connection for a right arm disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 2001 to August 2006.  The Veteran attended the Coast Guard Academy from July 1997 to April 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2008 rating decision of the Oakland, California, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Board has reviewed the Veteran's electronic record prior to rendering a decision in this case.  The issue of entitlement to service connection for a left knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

No right arm disability is shown to be present during the period on appeal.

CONCLUSION OF LAW

The requirements for service connection for a right arm disability.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002) 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to notify and assist

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA, 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the evidence that is necessary in substantiating their claims, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 
19 Vet. App. 473, 486 (2006). 

The notice required by the VCAA can be divided into three elements.  Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120   (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In the instant case, notice was provided to the Veteran in May 2007, prior to the adjudication of his claim in February 2008.  The content of the notice letter fully complies with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  

VA satisfied its duty to assist the Veteran in the development of his claim and to seek relevant records.  VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013).  The RO associated the Veteran's service treatment records with the claims file.  The Veteran has not identified any records from either a VA facility or private facility.

In June 2007, VA provided the Veteran with a medical examination to determine if he had a current disability of his right arm.  The examination is adequate for the right arm disability as the examination reports shows that the examiner considered the relevant history of the Veteran's disability.  The examiner provided a sufficiently detailed description of the contended disability, and the examiner provided an analysis to support his findings.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure that the examination provided is adequate).  The Board acknowledges the Veteran's representative's contention that the VA examiner did not have access to the Veteran's Service Treatment Records (STRs) when he conducted his examination in June 2007.  However, the Board finds that the examiner conducted diagnostic testing and discussed the Veteran's complaints, and he was unable to diagnose the Veteran with any right arm disability.  Thus, as the Veteran does not have a current disability, the lack of service treatment records at the time of the examination would not alter the VA examiner's finding on the June 2007 VA examination. Moreover, the Veteran provided the examiner a history of his right arm condition, thus, the onset and history was provided to the examiner for consideration at the time of the examination. See Nieves-Rodriguez v. Peake, 22 Vet.App. 295, 304 (2008) (Mere fact that an examiner, private or VA, did not review the claims file does not render an examination inadequate, particularly if it can be shown by the content of the examination that the examiner is familiar with the claimant's medical history).

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Merits

The Veteran filed a claim for a bruised right arm in April 2007.  He was scheduled for a VA examination in June 2007 to assess his complaint.  The VA examiner conducted an examination of the Veteran's right arm and determined the Veteran had no right arm disability.  The examiner stated, "[e]xamination of the right arm is unremarkable.  The patient has excellent handgrip and strength, normal strength with resisted flexion and extension of the wrist.  He has full range of motion of the elbow and shoulder on the right side times three.  There is no obvious bruise seen and the arm is nontender." 

In order for VA to service connect a disability the Veteran must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  See Holton, supra.  

Here, the competent medical evidence from the June 2007 VA examination found the Veteran to have no disability of the right arm.  To the extent that the Veteran's filing of a claim indicates that he believes he has a current right arm condition, the Board finds that the most probative evidence on this question is the 2007 VA examination. The examiner's conclusion was based on clinical examination and medical expertise.  Therefore, the Board finds the Veteran's claim fails to establish the first prong of the three prong test for service connection as he does not have a current disability which can be service connected.  Brammer v. Derwinski, 3 Vet.App. 223, 225 (1992) (there can be no valid claim for service connection in the absence of a present disability).  Accordingly, the preponderance of the evidence is against the Veteran's claim, and the benefit of the doubt doctrine is not for application.  38 U.S.C. § 5107. Entitlement to service connection for a right arm disability is denied.

ORDER

Entitlement to service Connection for a right arm bruise is denied.


REMAND

Regrettably, a remand is necessary for further evidentiary development of the Veteran's appeal for entitlement to service connection for a left knee disability.  

While the VA examination provided in June 2007 identified a current left knee disability, in the form of "very minimal crepitation with movement of the knee," the examiner did not provide an opinion on the etiology of this crepitation.  Thus, the Board finds a new VA examination is warranted to determine the etiology of the Veteran's crepitation.  See Barr v. Nicholson, supra.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination with an appropriate VA examiner to determine the etiology of the Veteran's left knee disability.  The claims folder (including a copy of this remand) must be provided to and reviewed by the examiner as part of the examination.  A notation to the effect that this review has taken place should be made in the evaluation report.  All studies, tests, and evaluations should be performed as deemed necessary by the examiner, and the results of any testing must be included in the examination report.

The examiner should review the service treatment records (STRs), any post-service records contained in the claims file, and take a detailed history from the Veteran regarding the onset of his left knee disability and any continuity of symptoms since that time.

After considering the pertinent information in the record in its entirety, the examiner is asked to opine as to whether it is at least as likely as not i.e. 50 percent probability or greater, that the Veteran's left knee disability, to include crepitation, was incurred or aggravated by his active duty (to include his time in the Coast Guard Academy).

For any negative opinion, the examiner must identify the medical reasons as to why the evidence does not provide sufficient proof of a relationship between the Veteran's current identified left knee disability and his period of military service.

If the examiner determines that an opinion cannot be provided without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion.  The agency of original jurisdiction (AOJ) should ensure that any additional evidentiary development suggested by the examiner is undertaken so that a definite opinion can be obtained.  

2.  Ensure that the examination report complies with this remand and the questions presented in this request.  If the report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.

3.  After completing the requested actions and any additional notification and/or development deemed warranted, readjudicate the issue of entitlement to service connection for a left knee disability.  If the benefit sought on appeal is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded the appropriate time period for response.

 
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).






______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


